                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

ESTATE OF JORDAN BAKER, by                       §
and through administrator, JANET                 §
BAKER,                                           §
             Plaintiff,                          §
                                                 §
v.                                               §       Civil Action No. 4:15-cv-3495
                                                 §
JUVENTINO CASTRO, THE                            §
CITY OF HOUSTON, AND RPI                         §
MANAGEMENT COMPANY, LLC                          §
     Defendants.                                 §

                DEFENDANT CITY OF HOUSTON’S MOTION IN LIMINE

TO THE HONORABLE JUDGE OF SAID COURT:

        Pursuant to the Court’s Order entered on November 1, 2018 [Doc. #206], Defendant CITY

OF HOUSTON (“City”) files this its motion in limine. City respectfully moves the Court as

follows:

1.      Before the voir dire examination of the jury panel, and out of the presence and hearing of

the jury panel, City makes this motion in limine. City seeks to exclude matters that are incompetent,

irrelevant, or prejudicial to the material issues in this case. If Plaintiff injects these matters into the

trial of this case through a party, an attorney or a witness and Plaintiff will cause irreparable harm

to City’s case, which no jury instruction could cure. If any of these matters are brought to the

attention of the jury, directly or indirectly, City would be compelled to move for a mistrial. In an

effort to avoid prejudice and a possible mistrial, City urges this motion in limine.

2.      City respectfully asks the Court to order and instruct Plaintiff, all counsel and all witnesses

to be called by the parties in this lawsuit to refrain from any mention of, reference to, interrogation

about, or attempt to convey to the panel of prospective jurors or jurors selected to try this case in
any manner, either directly or indirectly, any of the following matters without first obtaining the

Court’s permission outside the presence and hearing of the panel of prospective jurors or jurors

selected to try this case:

A.      General Limine Items:

        (a)     Settlement negotiations between the parties or their attorneys and representatives, or
                a lack thereof. Any mention and/or reference to the fact that settlement discussions
                or mediation have or have not taken place. Evidence of conduct or statements made
                in compromise and/or settlement negotiations by the parties or their attorneys and
                representatives are irrelevant to providing the validity or invalidity of any claim in
                this action. See Fed. R. Evid. 408.

        (b)     Any reference to witness statements that constitute notes taken during or a summary
                of a conversation or interview with a witness who has knowledge of relevant facts.
                Notes taken during a conversation or interview are not a witness statement. A
                witness statement is a written statement signed or otherwise adopted or approved in
                writing by the person making it or a stenographic or other type of recording of a
                witness’ oral statement or any substantially verbatim transcription of such a
                recording.

        (c)     Any evidence or suggestion that the City of Houston or Juventino Castro have been
                involved in any other lawsuit or has made or settled any other claim, because these
                matters are not relevant to any issue on trial and is, thus, not admissible evidence
                without a predicate showing substantial similarity and relevance of such incidents.
                See Fed. R. Evid. 403.

        (d)     Any mention of any party’s financial status. Evidence of or reference to the financial
                status of any party in a tort action appeals to the sympathy of or will prejudice the
                jury, and thus, is inadmissible and improper.

        (e)     Any evidence or suggestion that any recovery allowed, or damages awarded by the
                jury in this case may or may not be subject to federal income or any other tax,
                because these matters cannot be considered by the jury.

        (f)     Any evidence, testimonial or documentary, Plaintiff did not produce in discovery.
                Plaintiff should not be permitted to present any witness Plaintiff did not name in its
                answers to interrogatories, disclosure or any evidence that Plaintiff failed to produce
                in response to any discovery.

        (g)     Any testimony or argument suggesting the City, through its attorneys, asserted
                claims of privilege during discovery. Claims of privilege are not admissible as
                evidence. See Fed. R. Evid. 501.
(h)   Any testimony or argument suggesting that Juventino Castro may have a liability
      insurance policy or other entity covering, in whole or in part, the occurrence made
      the basis of this lawsuit.

(i)   Any testimony or argument suggesting that the City of Houston would indemnify
      Juventino Castro for part of any damages for which he may be held liable in this
      case.

(j)   Eliciting any expert opinion or testimony from any person not properly designated
      as an expert or whose opinion has not been properly disclosed pursuant to the
      Federal Rules of Civil Procedure. See Fed. R. Civ. P. 26.

(k)   Any inquiry of City’s attorneys regarding investigation or discovery made by or on
      behalf of City’s attorneys. Such information is privileged. See Fed. R. Evid. 501.

(l)   Asserting any theory of recovery cause of action not properly disclosed in response
      to discovery requests. Plaintiff should not be permitted to present any testimony or
      evidence about claims not disclosed to City in response to a discovery request. See
      Fed. R. Civ. P. 26.

(m)   Asserting any damage allegation not properly disclosed in response to discovery
      requests. Plaintiff should not be permitted to present any testimony or evidence
      about damage allegations not disclosed to City in response to a discovery request.
      See Fed. R. Civ. P. 26.

(n)   Any attempt by counsel for Plaintiff to mention any actual or potential dollar
      amounts of damages in this or any other hypothetical case during the voir dire
      examination. Asking prospective jurors whether they would have any reluctance in
      reaching a verdict in excess of a specific dollar amount would constitute an improper
      attempt to intimidate, precondition, contract, indoctrinate, commit or tie the jury as
      to the potential damages before any evidence of damages has been put before them.
      Large numerical figures are not beyond the comprehension of a typical jury, and the
      same inquiry can be made by simply using the phrase “substantial amount” or
      “substantial award,” if liability is found and the evidence justifies such a verdict.

(o)   Any attempt in the presence of the jury and/or jury panel to seek or request the City’s
      attorneys to produce documents, to stipulate to any fact and/or law, or to make any
      agreement.

(p)   Any comment by counsel for Plaintiff that informs the jury and/or jury panel of the
      effect of its answers to the questions in the charge, beyond what is permissible
      pursuant to the Pattern Jury Charge.

(q)   Any mention from counsel for Plaintiff regarding their personal opinion about the
      credibility of any witness. See Fed. R. Evid. 608 and 701.
(r)    Plaintiff should be precluded from any attempt to introduce as evidence by
       deposition or live testimony the opinions of any persons not properly identified as
       experts. See Fed. R. Civ. P. 26.

(s)    Any testimony by experts or witnesses for Plaintiff regarding their opinion as to
       Juventino Castro’s state of mind or his intent at the time of the events at issue in this
       lawsuit. The admission of opinion testimony regarding state of mind is highly
       prejudicial and must be avoided. See U.S. v. Ruppel, 666 F.2d 261, 269-270 (5th Cir.
       1982). The subjective mental state of Juventino Castro is not to be considered during
       the objective reasonableness inquiry by the trier of fact. See Devenpeck v. Alford,
       543 U.S. 146 (2004).

(t)    Any evidence supporting an issue not contained in the final pretrial order. See
       Sobley v. Southern Nat. Gas Co., 302 F.3d 325, 333 (5th Cir. 2002); Kona Tech v.
       Southern Pac. Transp. Co., 225 F.3d 595, 604 (5th Cir. 2000).

(u)    Any mention of the probable testimony of a witness who is absent, unavailable, not
       called to testify in this case, or not allowed in any manner to testify in this case.

(v)    Any statement of the law other than that regarding the burden of proof and the basis
       legal definitions counsel believe to be applicable.

(w)    Any reference to that this limine motion has been presented to or ruled upon by the
       Court. In this connection, City requests that Plaintiff’s counsel be instructed not to
       suggest by argument or otherwise that City has sought to exclude from evidence or
       proof any matters bearing on the issues in this case or the rights of the parties to this
       suit.

(x)    Any mention and/or reference to City’s decision to call or not to call any witness
       before the jury, when Plaintiff has equal subpoena power over such witness. Absent
       a close relationship between the absent witness and party to the action, reference to
       the failure of a party to call a particular witness is improper.

(y)    Any comment to the juror and/or prospective jurors that the Court can reduce the
       amount of the jury’s award.

(z)    Any question, statement, comment or reference before the jury panel as to whether
       panelists would answer an issue on damages in accordance with the evidence,
       regardless of who paid the damages or when they would be paid, or whether they
       will ever be paid, or any similar version of inquiry for the reason that such
       improperly injects the implication of insurance into this suit. See Fed. R. Evid. 411.

(aa)   Any mention and/or reference that the potential jurors and/or actual jurors should
       put themselves in the position of Janet Baker as the mother of the deceased Jordan
       Baker.
(ab)   Any evidence of prior or subsequent incidents or lawsuits without first showing to
       the Court, out of the presence of the jury, that the requisite evidentiary standards
       have been met. Offering such evidence of other incidents or lawsuits without first
       establishing by admissible testimony that such were substantially similar to
       Plaintiff’s incident would have the effect of unfairly prejudicing the jury against
       City.

(ac)   That counsel for Plaintiff should be instructed not to make demands or requests
       before the jury for matters found or believed to be contained in City’s files, which
       would include statements, pleadings, photographs, reports and any other documents,
       or make any other requests of City or its counsel in the course of this trial and in the
       presence of the jury, since the only purpose for such requests would be to harass and
       embarrass City before the jury and such requests, if felt to be absolutely necessary,
       could easily be made outside the presence and hearing of the jury, or at a time when
       the jury is not present in the courtroom.

(ad)   Any statements, comments, or arguments by Plaintiff’s counsel that the jury or the
       jury panel should attempt to make City “know the price of justice” or “to send the
       City a message” or any such inflammatory and prejudicial language which is
       calculated to have the jury assess damages on some basis other than the proper
       compensation as provided by the Court’s charge to the jury.

(ae)   Any statements, comments or arguments by Plaintiff’s counsel that the jury should
       “set the conduct standards in this county” or any other area.

(af)   That Plaintiff’s recovery, if any, will be shared with its attorney or that Plaintiff has
       been required to incur expenses to bring this suit.

(ag)   That no statement or argument be made with respect to a unit of time breaking down
       a time span into smaller parts of weeks, days, or even hours multiplying it by a dollar
       amount because this is not permissible and would tend to produce an excessive
       verdict. See Westbrook v. General Tire & Rubber Co., 754 F.2d 1233, 1239 (5th
       Cir. 1985).

(ah)   Not to mention or state for the jury any personal beliefs concerning justice of
       Plaintiff’s cases or right to recover damages. While entitled to state what the facts
       will show or argue the facts in evidence, stating personal beliefs is clearly improper.

(ai)   Any statement, comment, testimony or argument by Plaintiff’s counsel or any
       witness called by Plaintiff that City or any of its employees engaged in racial
       discrimination because the Court granted summary judgment on this cause of action.

(aj)   Any reference to or testimony about any opinion, report or affidavit of an expert
       that has been excluded by the Court.
(ak)   Mentioning or stating before the jury that Janet Baker is or may be under any
       financial hardship, as such evidence is of no probative value and would serve only
       to prejudice the jury.

(al)   Any statement, comment, testimony or argument that Juventino Castro’s
       discipline history because such is not relevant to any issue to be decided by the
       jury and is inadmissible character evidence. See Fed. R. Evid. 401 and 402.

(am)   Seeking to introduce into evidence, exhibiting to the jury or jury panel, and showing
       to the jury or jury panel, in any way, photo albums or scrapbooks, for the reasons
       that same are or could contain inadmissible hearsay and are needless presentation
       of cumulative evidence. See Fed. R. Evid. 403. The only purpose of exhibiting
       photographs, scrapbooks, etc., would be to seek to arouse the sympathy of the jury,
       and it would not aid them in determining the issues in this case.

(an)   Any statement, comment, testimony or argument by Plaintiff, its counsel or
       witnesses regarding any claim that has been barred as a matter of law in the Court’s
       ruling on City’s summary judgment. [Doc. #177]

(ao)   That alternative methods of force could have or should have been used. The Court
       will instruct the jury on whether Defendants’ use of force was appropriate under
       the circumstances. The “reasonableness” of a particular use of force must be judged
       from the perspective of a reasonable officer on the scene, rather than with 20/20
       vision of hindsight. Graham v. Conner, 490 U.S. 386, 396(1989). Accordingly,
       any evidence that other methods of force could have or should have been used is
       superfluous and contrary to law.

(ap)   That police officers generally lie, conspire, cover-up or otherwise maintain a “code
       of silence” or “blue wall” to protect their fellow officers, or that Defendants
       participated in a conspiracy or cover up. There is no viable conspiracy claim
       against Defendants’ consequently, any evidence that Defendants behaved in that
       manner would be sheer speculation. Moreover, allegations of a police “code of
       silence” or that police officers cover up for other police officers improperly invoke
       an inaccurate stereotype seen by jurors in movies and television shows.

(aq)   Any reference to other lawsuits and/or citizens’ complaints against Defendants and
       any non-party police witnesses.

(ar)   Any “hindsight” questions about what Defendants “could have” or “should have”
       done. The jury must evaluate whether Defendants are liable based on the facts at
       the time of the incident in question, not what should have/could have been
       done. See Torchinsky v. Siwinski, 942 F.2d 257, 263 (4th Cir. 1991) (finding
       “hindsight testimony” irrelevant); see also Canterbury v. Spence, 464 F.2d 772,
       790 (D.C. Cir. 1972) (noting that “[t]he patient’s testimony ‘hardly represents more
       than a guess, perhaps tinged by the circumstances that the uncommunicated hazard
            has in fact materialized”); Western Terminal Co. v. U.S., 412 F.2d 826, 827 (9th Cir.
            1969) (case remanded where district court improperly used hindsight testimony).

     (as)   Any reference to other incidents of alleged police misconduct by the Houston
            Police Department or other law enforcement agencies, including publicized events
            involving allegations of police misconduct. Such evidence only serves to inflame
            the passions of the jury against law enforcement.

     (at)   Any emotional outbreaks by Janet Baker, her family members or witnesses at any
            stage of the court proceeding as such conduct only serves to infame the passions of
            the jury against Defendants.

B.   General Limine on Experts:

     (a)    Any evidence by an expert witness that is outside the scope of the expert’s written
            opinion produced during pretrial discovery. Thudium v. Allied Prods. Corp., 36 F.3d
            767, 769-770 (8th Cir. 1994).

     (b)    Any reference to any retained expert witnesses’ report or affidavit of any person not
            present in court, available for cross examination and any attempt to offer or admit
            any report or affidavit or other document that is a communication between an expert
            and a party or the party’s attorney(s) as such constitutes hearsay not within any
            exception to the hearsay rules. See Fed. R. Evid. 802.

     (c)    Any question, testimony or argument that does not have its basis in scientific or
            medical evidence; but is based on speculation because such evidence or argument
            would be misleading to a jury and violates the federal law about reliable scientific
            testimony. See Fed. R. Evid. 402, 403, 701, 702; Daubert v. Merrell Dow
            Pharmaceuticals, Inc., 509 U.S. 579 (1993).

     (d)    Any opinions, testimony or argument from an expert that amounts to a legal
            conclusion because such is inadmissible. See Fed. R. Evid. 702, 704; United States
            v. Milton, 555 F.2d 1198, 1203 (5th Cir. 1977).

     (e)    That counsel be instructed not to mention that they or their client have been told
            anything by any expert witness concerning any matter relating to this lawsuit, for
            the reason that such revelation would refer to hearsay, and because said expert is
            not subject to proper cross-examination by City’s counsel, and for the further reason
            that such would be an attempt to introduce before the jury expert testimony without
            a proper predicate concerning the expert’s qualifications and abilities to give such
            testimony.

     (f)    That all parties and their counsel be prohibited from calling any experts or persons
            with knowledge of relevant facts to testify at trial, other than those timely and
            properly identified in that party’s witness list produced pursuant to the pretrial order
            entered by the Court in this case.
     (g)   That Plaintiff, Plaintiff’s counsel and any witness produced by Plaintiff not be
           allowed to testify to the value of “mental anguish” since they are not qualified to
           so testify, nor is their opinion any greater on this topic than the knowledge possess
           by the ordinary juror. Since it is well-settled that an opinion, particularly an expert
           opinion, must be beyond the competency of the average juror, opinions based upon
           speculation or surmise should be disregarded. See Fed. R. Evid. 702.

     (h)   Any testimony, opinion or argument from an expert on matters that have been
           excluded by the Court in ruling on Daubert motions.

     (i)   Any opinion or testimony by Plaintiff’s experts that amount to nothing more than
           a conduit for Plaintiff's advocacy position, which is of no benefit to the jury and is
           unquestionably inadmissible. See In Re: Aircraft Disaster at New Orleans,
           Louisiana, 795 F.2d at 1233.

     (j)   Any testimony or argument from a lay witness without establishing the witness’
           qualifications as an expert on the issue for which testimony is being provided to the
           trier of fact. Fed. R. Evid. 702.

C.   Limine on Nancy Brooks:

     (a)   Any testimony or argument relating to, relying upon and/or referencing the
           opinions and/or reports proffered by Nancy Brooks as her expert opinions and
           testimony has been excluded by the Court [Doc. #185].

     (b)   Any testimony or argument relating to, relying upon and/or referencing the
           opinions and/or reports of Nancy Brooks by Stephanie Seguino, as the opinions of
           Brooks have been excluded by the Court [Doc. #185].

D.   Limine on Brian T. Weaver:

     (a)   Any testimony or argument relating to, relying upon and/or referencing the
           opinions, reports and/or deposition of Brian T. Weaver as his expert opinions and
           testimony has been excluded by the Court [Doc. #181].

     (b)   Any testimony or argument relating to, relying upon and/or referencing the
           opinions, reports and/or deposition of Brian T. Weaver by Andrew Scott, as the
           opinions of Weaver have been excluded by the Court [Doc. #181].

     (c)   Any testimony or argument relating to, relying upon and/or referencing the
           opinions, reports and/or deposition of Brian T. Weaver by Jonathan Arden, as the
           opinions of Weaver have been excluded by the Court [Doc. #181].
E.   Limine on Andrew Scott:

     (a)   Any testimony or argument relating to, relying upon and/or referencing the opinion
           of Andrew Scott that “Officer Castro failed to provide articulable facts as to why
           he forcibly stopped [Jordan Baker] while [Jordan Baker] was riding his bicycle in
           the shopping center. Officer Castro’s actions of forcibly detaining Mr. Baker were
           inconsistent with generally accepted police practices and procedures when he
           improperly seized [Jordan Baker]. Officer Castro did not have reasonable suspicion
           to conduct an investigatory detention of [Jordan Baker], otherwise known as a
           “Terry Stop” or similar words because such opinion has been excluded by the Court
           [Docs. #177 and 187].

     (b)   Any testimony or argument relating to, relying upon and/or referencing the opinion
           of Andrew Scott that “Officer Castro’s decision to stop [Jordan Baker] was based
           in some measure upon [Jordan Baker’s] race and gender, including bias against
           young African-American males like [Jordan Baker]” or similar words because such
           opinion has been excluded by the Court [Docs. #177 and 187].

     (c)   Any testimony or argument relating to, relying upon and/or referencing the
           opinions of Andrew Scott on racial discrimination or racial profiling by the City of
           Houston and its employees as this Court has found no triable issue of fact
           concerning race discrimination or profiling and excluded such opinions. [Docs.
           #177 and #187]

     (d)   Any testimony or argument relating to, relying upon and/or referencing newspaper
           articles as the basis for expert opinions by Andrew Scott or any expert designated
           by Plaintiff because newspaper articles are “classic, inadmissible hearsay.” See
           Roberts v. City of Shreveport, 397 F.3d 287, 295 (5th Cir. 2005).

     (e)   Any testimony or argument by Andrew Scott that amounts to an impermissible
           conclusion of law as this Court has found that Scott is not able to offer bald legal
           conclusions and is not permitted to merely tell the jury what result to reach. [Doc.
           #187]; see also Fed. R. Evid. 704; C.P. Interests, Inc. v. California Pools, Inc., 238
           F.3d 690, 697 (5th Cir. 2001).

     (f)   Any testimony or argument by Andrew Scott that is based on his review of the
           video of the strip mall parking lot. The video speaks for itself regarding the events
           that are depicted, and a trier of fact does not need “specialized knowledge” to make
           a determination about what the video shows. An expert’s opinion is not admissible
           if the testimony concerns a “factual issues that is within the knowledge or
           experience of an ordinary lay person because it would not help the trier of fact to
           understand the evidence or determine a fact in issue.” Blythe v. Bumbo Intern. Trust,
           2013 WL 6190284 at *4 (S.D. Tex. 2013); Fed. R. Evid. 702.

     (g)   Any testimony or argument by Andrew Scott that are based on Jordan Baker’s state
           of mind as such is pure speculation and any opinion relating to such was made with
           “20/20 hindsight,” which is prohibited by the United States Supreme Court as set
           forth in Graham v. Connor, 490 U.S. 386, 396 (1989). Further, the admission of
           opinion testimony regarding state of mind is highly prejudicial and must be
           avoided. See U.S. v. Ruppel, 666 F.2d 261, 269-270 (5th Cir. 1982).

     (h)   Any testimony or argument by Andrew Scott that is based on a misapplication of
           the law and/or mischaracterization of the facts to the version of events that support
           Plaintiff’s claims.

     (i)   Any testimony or argument relating to, relying upon and/or referencing the opinion
           of Andrew Scott that “the force used by Officer Castro…was excessive,
           unnecessary, and unreasonable” and “was not objectively reasonable” or similar
           words. The Court will instruct the jury on whether Defendants’ use of force was
           appropriate under the circumstances. The “reasonableness” of a particular use of
           force must be judged from the perspective of a reasonable officer on the scene,
           rather than with 20/20 vision of hindsight. Graham v. Conner, 490 U.S. 386,
           396(1989).

     (j)   Any testimony or argument relating to, relying upon and/or referencing the opinion
           of Andrew Scott that “HPD has a custom and practice of allowing its officers
           to…engage in excessive force…with little to no disapproval” and the City is
           deliberately indifferent to the constitutional rights of individuals who have been
           stopped” or similar words. The Court will instruct the jury on whether Defendants’
           use of force was appropriate under the circumstances and on what constitutes
           deliberate indifference.

F.   Limine on Stephanie Seguino:

     (a)   Any testimony or argument relating to and/or referencing the opinions and/or
           reports of Stephanie Seguino on racial discrimination or racial profiling, as this
           Court has found no triable issue of fact concerning race discrimination or profiling
           and excluded such opinions [Docs. #177, #179 and #187].

     (b)   Any testimony or argument relating to and/or referencing the opinions of Stephanie
           Seguino on racial discrimination or racial profiling by the City of Houston and its
           employees as this Court has found no triable issue of fact concerning race
           discrimination or profiling and excluded such opinions. [Docs. #177 and #179].

     (c)   Any testimony or argument relating to and/or referencing the lack of data or small
           sample size provided by the City to be reviewed by Stephanie Seguino to formulate
           her opinions as such is highly prejudicial and inflammatory.

     (d)   Any testimony, conclusions, or arguments that relate to data, numbers, or
           percentages for which Stephanie Seguino has not performed a statistical
           significance test. This includes all Use of Force data and charts, including
           Justifications for UOF Incidents, Aggregate Justifications Related to Officer
           Assessment of Threat, Aggregated Categories of Justification by Unarmed/Armed,
           Injury and Deaths of Unarmed Suspects, and Characteristics of “Reaching for
           Waistband”, which were not tested for statistical significance. See Ottaviani v.
           State University of New York at New Paltz, 875 F.2d 365, 371 (2d Cir.1989), cert.
           denied, 493 U.S. 1021 (1990). (“Before a deviation from a predicted outcome can
           be considered probative, the deviation must be ‘statistically significant’.” That is,
           the evidence must offer some indication that the disparity is not simply due to
           chance. Segar v. Smith, 738 F.2d 1249, 1282 (D.C.Cir.1984), cert. denied, 471 U.S.
           1115 (1985); see also Mitchell v. DCX, Inc., 274 F.Supp.2d 33, 45 (D.D.C.2003)
           (“A statistical disparity ... is not, in and of itself, probative of discriminatory intent
           unless it is statistically significant.”).

     (e)   Any testimony, conclusions, and opinions where Stephanie Seguino’s calculations
           are based on aggregated data sets. Statistical significance findings based on
           subjective and contrived aggregated data sets are uninformative and not probative
           evidence.

     (f)   Any testimony, conclusions, and opinions unrelated to Stephanie Seguino’s
           qualifications and experience as an economist and statistician. In particular,
           exclude all opinions related to policing methods, management, and police officer
           use of force based on her limited interaction and ride-alongs with Vermont police
           departments.

     (g)   Any testimony, conclusions, and opinions by Stephanie Seguino that relate to
           “Suspect Gestured” because the statistical significance finding is based on a sample
           set that is too small to be probative or evidence of a pattern by HPD. The statistical
           significance finding is based on aggregated data of alleged “primary justifications”
           for the shootings; the data was cherry-picked by Stephanie Seguino and the
           groupings are completely subjective and speculative.

G.   Limine on Jonathan Arden:

     (a)   Any testimony or argument relating to and/or referencing Jonathan Arden’s opinion
           regarding Officer Castro’s professional judgment or his law enforcement
           capability. The subjective mental state or the law enforcement capability of Officer
           Castro is not to be considered during the objective reasonableness inquiry by the
           trier of fact. See Devenpeck v. Alford, 543 U.S. 146 (2004). Further, such opinion
           is outside his field of forensic pathology and based on speculation. See Fed. R.
           Evid. 702 and 704.

     (b)   Any testimony or argument relating to and/or referencing Jonathan Arden’s opinion
           regarding ballistics, bullet trajectory and/or blood spatter as such opinions are
           outside his field of forensic pathology and based on speculation. See Fed. R. Evid.
           702 and 704.
       (c)     Any testimony or argument relating to and/or referencing Jonathan Arden’s opinion
               regarding the functioning of a Glock .22 weapon or any firearm as such opinions
               are outside his field of forensic pathology and based on speculation. See Fed. R.
               Evid. 702 and 704.


       (d)     Any testimony or argument relating to and/or referencing Jonathan Arden’s opinion
               that Officer Castro was “X number of feet in this direction;” was
               approximately 50 feet” from Jordan Baker or similar language as such opinions are
               based on scene reconstruction, which is outside his field of forensic pathology. See
               Fed. R. Evid. 702 and 704. Further, this testimony or argument is speculative and
               based upon insufficient data.

       (e)     Any testimony or argument relating to and/or referencing Jonathan Arden’s opinion
               regarding the calculation of bullet trajectories outside the body as such opinions are
               outside his field of forensic pathology and based on speculation. See Fed. R. Evid.
               702 and 704.

       (f)     Any testimony or argument relating to and/or referencing Jonathan Arden’s opinion
               regarding the trajectory of the bullet from Officer Castro’s weapon that goes
               beyond using the characteristics of the bullet wound. See Fed. R. Evid. 702 and
               704. Further, this testimony or argument is speculative and based upon insufficient
               data.

       (g)     Any testimony, conclusions, and opinions unrelated to Jonathan Arden’s
               qualifications and experience as a forensic pathologist.

3.     Each of the above-listed matters are inadmissible as evidence in this case and none of these

matters are necessary or proper for the jury’s consideration in this case. Any mention of or

reference to any such matter before any potential juror and juror selected to try this case will result

in an incurable prejudice to City.

       WHEREFORE, PREMISES CONSIDERED, Defendant CITY OF HOUSTON asks the

Court to instruct Plaintiff, Plaintiff’s witnesses, Plaintiff’s attorneys not to mention, refer to,

interrogate about or attempt to convey to the jury any of the matters listed above without first

asking for a ruling from the Court out of the presence of the jury.
                               Respectfully submitted,

                               RONALD C. LEWIS
                               City Attorney

                               DONALD J. FLEMING
                               Section Chief, Labor, Employment, & Civil Rights

Date: _________, 2018.   By:   /s/ Jennifer F. Callan
                               JENNIFER F. CALLAN
                               Senior Assistant City Attorney
                               ATTORNEY IN CHARGE
                               SBN: 00793715
                               FBN: 22721
                               Phone: 832.393.6286 (direct)
                               Jennifer.Callan@houstontx.gov

                               SUZANNE R. CHAUVIN
                               Senior Assistant City Attorney
                               SBN: 04160600
                               FBN: 14512
                               Phone: 832.393.6219 (direct)
                               Suzanne.Chauvin@houstontx.gov

                               CITY OF HOUSTON LEGAL DEPARTMENT
                               900 Bagby, 3rd Floor
                               Houston, Texas 77002
                               Main: 832.393.6491
                               Fax: 832.393.6259

                               Attorneys for Defendants Juventino Castro
                               and City of Houston
                               CERTIFICATE OF SERVICE

I certify that, pursuant to Federal Rules of Civil Procedure, a true copy of the instrument to which
this Certificate is attached was duly served upon each party to this cause on the CM/ECF system,
which will automatically serve a Notice of Electronic Filing on the following:


 Jon Loevy                                         Billy Joe Mills
 Mark Loevy-Reyes                                  FIRMEQUITY
 Arthur Loevy                                      444 N. Wabash Ave., 5th Floor
 David B. Owens                                    Chicago, IL 60611
 LOEVY & LOEVY                                     847.207.9064 - Telephone
 311 N. Aberdeen, 3rd Floor
 Chicago, IL 60607                                 Attorneys for Plaintiff
 312.243.5900 - Telephone                          Estate of Jordan Baker, by and
                                                   through Administrator,
 Attorneys for Plaintiff                           Janet Baker
 Estate of Jordan Baker, by and
 through Administrator,
 Janet Baker


                                                  By: /s/ Jennifer F. Callan
                                                       JENNIFER F. CALLAN
